HENRIOD, Chief Justice:
Appeal from a judgment unfavorable to plaintiff who previously had received $609,385.59 for architects’ fees incident to the construction of the Salt Lake Metropolitan Hall of Justice, but by a series of rather protracted procedures, asked for another $130,079.45 for alleged extra work, plus some trimmings,' — costs and the like. The lower court is affirmed.
The record here reveals an unrealistic urgence by plaintiff which we consider unrelated to the contractual atmosphere indulged in the first instance and thereafter, which would push a three-quarter million dollar indebitatus assumpsit understanding in writing to an unwarranted nearly million dollar claim via quantum meruit or valebant.
Courts sometimes frown on pen and paper proposals to espouse excursions into a land of parol pension in perpetuity.
No salutary purpose would be served here in relating the pros and cons, — but in affirming the trial judge, we say that all of the writings, circumstances, printers-ink, etc., might embolden one to say that he may have brought solace, save for a bit of rigor mortis evidenced by this appeal, to a troubled city and disappointment to an architect, urging payment of a contract really never consummated.
We think he was right, and affirm the decision. Parenthetically we don’t recommend filing a reply brief almost minutes before an adversary has had an opportunity to respond thereto, as seems to have been the case here.
TUCKETT and MAUGHAN, JJ., concur.